Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8 with reference to the Lam reference, Applicant argues;
[While Lam does disclose an array of antenna elements 304 illustrated for antenna system 204 as being located under lens 302, Lam merely discloses that antenna element 400 or antenna element 500 transmits a radio frequency beam 402 or 502, respectively, and lens 302 bends radio frequency beam 402 or 502. As a result, radio frequency beam 402 exits lens 302 at second surface 406 at second angle 410. In other words, lens 302 changes radio frequency beam 402 from first angle 404 to second angle 410 based on the properties within lens 302. Antenna element 500 may be activated to emit radio frequency beam 502. Radio frequency beam 502 has fourth angle 503. As radio frequency beam 502 enters first surface 403 of lens 302, radio frequency beam 502 has fourth angle 503. When radio frequency beam 502 exits second surface 406 of lens 302, radio frequency beam 502 is bent or redirected and has fifth angle 504. Fifth angle 504 is different from second angle 410 in FIG. 4 in these examples. Lam does not disclose using deflected beams (plural) to enhance an antenna gain in the case where the intervals between the arrays are narrow or an antenna gain being acquired by having a combined radio wave formed based on a combination of the each radiated radio wave, having a phase distribution of the combined radio wave correspond to a phase distribution of the lens, and having the central axis of the phase distribution of the lens coincide with a central axis of the phase distribution of the combined radio wave. At no point does Lam suggest forming a combined radio wave based on the combination of each radiated wave, nor to Lam speak to phase distributions of a lens or phase distributions of anything. The only combination Lam discloses is a combination of negative index metamaterials and positive index metamaterials, which is in no way analogous to forming a combined radio wave based on a combination of the each radiated radio wave, as claimed. Moreover, the only time the word "phase" is used in Lam is generally with respect to phased array antennas8]

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the claimed language requires to have a structure of at least two antenna arrays with a lens only. In this case, Lam teaches plurality of antenna arrays 400 and 500. In this case, it is recognized by the antenna skilled artisan that each antenna or antenna arrays provides a beam. Thus, there will be a plurality of beams to pass the lens 302. Beams after passing the lens is construed as one combined beam because they all go through one lens. See Paragraphs [0088]- [0091] and figure 6.    
Moreover, each beam of the antenna arrays comprises of a phase. In the same manner, the lens comprises of phase distribution. In other words, the claimed language only requires to have a structured language of two antenna arrays and one lens. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2012/0274525, hereby referred as Lam). 
Regarding claim 1, 
Lam discloses;
An antenna module comprising (see the antenna module of figures 5-6): 
an antenna including a plurality of antenna arrays disposed therein (antenna 304 including a plurality of antenna arrays 400 and 500); and 
a lens changing a phase value of radio waves produced by the plurality of antenna arrays, wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at each predetermined angle from a vertical plane of the antenna (lens 302 and the plurality of beams (radio waves) from the plurality of antenna arrays which passing through the lens), 
wherein a combined radio wave is formed based on a combination of the each radiated radio wave, wherein a phase distribution of the combined radio wave corresponds to a phase distribution of the lens (the combined radio wave/beam after the lens. In other words, the plurality of beams passing the lens and getting out from the lens as one beam), 
wherein a central axis of the phase distribution of the lens coincides with a central axis of the phase distribution of the combined radio wave (central axis of the phase distribution of 302 coincides with a central axis of the phase distribution of the beam/radio wave after the lens or after passing through the lens. The Examiner interprets “coincide” as “to occupy the same place in space” according to the plain meaning of dictionary. See Meriam Webster’s definition), and 
wherein the lens is spaced apart from the antenna by a predetermined first distance (the distance between the lens 302 and array antenna 304) and changes a phase of the combined radio wave radiated from the antenna (more than one antenna arrays having beams before passing the lens and one beam getting out the lens).

Lam may not explicitly disclose;
Phase distribution and a combined radio wave (beam). 

However, it is recognized by the skilled artisan that the plurality of antenna arrays 304, which comprises of an array of 400 and 500, comprises of more than one beams. The plurality of beams passing through the lens 302 and absorbers 420/422 absorb some beams that do not go through the lens. In this case, the beam out from the lens is construed as one beam. Furthermore, it is recognized that the lens 302 and the beams or radio waves comprises of a phase distribution. See figure 6.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a phase distribution and a combined radio wave, as taught by figures 5-6 of Lam in order to provide an improved antenna module.  

Regarding claim 2,
Lam discloses;
Wherein the each predetermined angle is determined based on at least one of the first distance, a width of the each antenna array, or a second distance between the each antenna array (see figure 5, the angle which is determined based on a distance between the antenna array and the lens).

Regarding claim 5,
Lam discloses;
Wherein the lens is a planar lens and formed integrally to cover a whole upper surface of the antenna (figure 5, lens 302 which covers antenna array 304).

Regarding claim 6,
Lam discloses;
Wherein a central axis of the lens coincides with a central axis of the phase distribution of the combined radio wave radiated from the antenna (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster’s definition of coincide).
Regarding claim 7,
Lam discloses;
Wherein a central axis of radio wave intensity of the combined radio wave coincides with the central axis of the lens (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster's definition of coincide).

Regarding claim 8, 
Lam discloses;
A base station comprising an antenna module, the antenna module comprising (see the antenna module of figures 5-6): 
an antenna including a plurality of antenna arrays disposed therein (antenna 304 including a plurality of antenna arrays 400 and 500); and 
a lens  changing a phase value of radio waves produced by the plurality of antenna arrays, wherein each antenna array of the plurality of antenna arrays included in the antenna radiates a radio wave respectively, each radiated radio wave being deflected at each predetermined angle from a vertical plane of the antenna (lens 302 and the plurality of beams (radio waves) from the plurality of antenna arrays which passing through the lens), 
wherein a combined radio wave is formed based on a combination of the each radiated radio wave, wherein a phase distribution of the combined radio wave corresponds to a phase distribution of the lens (the combined radio wave/beam after the lens. In other words, the plurality of beams passing the lens and getting out from the lens as one beam), 
wherein a central axis of the phase distribution of the lens the combined radio wave (central axis of the phase distribution of 302 coincides with a central axis of the phase distribution of the beam/radio wave after the lens or after passing through the lens. The Examiner interprets “coincide” as “to occupy the same place in space” according to the plain meaning of dictionary. See Meriam Webster’s definition), and 
wherein the lens is spaced apart from the antenna by a predetermined first distance and changes a phase of the combined radio wave radiated from the antenna (the distance between the lens 302 and array antenna 304) and changes a phase of the combined radio wave radiated from the antenna (more than one antenna arrays having beams before passing the lens and one beam getting out the lens).

Lam may not explicitly disclose;
Phase distribution and a combined radio wave (beam). 

However, it is recognized by the skilled artisan that the plurality of antenna arrays 304, which comprises of an array of 400 and 500, comprises of more than one beams. The plurality of beams passing through the lens 302 and absorbers 420/422 absorb some beams that do not go through the lens. In this case, the beam out from the lens is construed as one beam. Furthermore, it is recognized that the lens 302 and the beams or radio waves comprises of a phase distribution. See figure 6.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a phase distribution and a combined radio wave, as taught by figures 5-6 of Lam in order to provide an improved antenna module.   

Regarding claim 9,
Lam discloses;
Wherein the each predetermined angle is determined based on at least one of the first distance, a width of the each antenna array, or a second distance between the each antenna array (see figure 5, the angle which is determined based on a distance between the antenna array and the lens).

Regarding claim 12,
Lam discloses;
Wherein the lens is a planar lens and formed integrally to cover a whole upper surface of the antenna (figure 5, lens 302 which covers antenna array 304).

Regarding claim 13,
Lam discloses;
Wherein a central axis of the lens coincides with a central axis of the phase distribution of the combined radio wave radiated from the antenna (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster’s definition of coincide).
Regarding claim 14,
Lam discloses;
Wherein a central axis of radio wave intensity of the combined radio wave coincides with the central axis of the lens (see figure 5, central axis of lens 302 and central axis of the radio wave from antenna array 304. The Examiner interprets “coincide” as “to occupy the same place in space” according to plain meaning of dictionary. See Meriam Webster's definition of coincide).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alamouti et al. US 2009/0315794 discloses an antenna array passing a beam through a lens and a phase distribution of a lens and antenna arrays coincides which each other.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845